         Case 8-20-71877-reg      Doc 208   Filed 07/29/21    Entered 07/29/21 16:25:57




OLSHAN FROME WOLOSKY LLP                                   Hearing Date: August 23, 2021 at 9:30 a.m.
1325 Avenue of the Americas                           Objection Deadline: August 16, 2021 at 4:00 p.m.
New York, New York 10019
(212) 451-2200
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.

Special Counsel to the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

                                                Case No 20-71877-reg
In re:
                                                Chapter 7
DIAMOND FINANCE CO., INC.

                                 Debtor.




   NOTICE OF HEARING FOR CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO
          BANKRUPTCY CODE SECTION 105 AND RULE 9019 OF THE
     FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR ENTRY OF AN
                        ORDER AUTHORIZING
        AND APPROVING STIPULATION WITH MARCOS BENZAQUEN

          PLEASE TAKE NOTICE, that Marc Pergament, Trustee (“Trustee”) for the above-

captioned debtor and debtor in possession (the “Debtor”) will move before the Honorable Robert

E. Grossman, United States Bankruptcy Judge, at the United States Bankruptcy Court for the

Eastern District of New York (the “Bankruptcy Court”), Alfonse M. D'Amato U.S. Courthouse,

290 Federal Plaza, Courtroom 860, Central Islip, NY 11722, on August 23, 2021 at 9:30 a.m.

(ET) or as soon thereafter as Counsel may be heard for the entry of an Order, substantially in the

form of proposed order annexed hereto to approve the stipulation between and among the

Trustee and Marcos Benzaquen under sections 105 and 9019 of the Bankruptcy Code and for

such other and further relief.



5917530-1
       Case 8-20-71877-reg     Doc 208     Filed 07/29/21     Entered 07/29/21 16:25:57




        PLEASE TAKE FURTHER NOTICE, that pursuant to Local Bankruptcy Rule 9072-1,

objections if any, shall be in writing, shall conform to the Bankruptcy Code, the Bankruptcy

Rules and Local Rules and Administrative Orders of the Bankruptcy Court, shall be filed with

the Bankruptcy Court electronically by registered users of the Bankruptcy Court’s case filing

system and, by all other parties in the interest, on a 3.5 inch disk, preferably in Portable

Document Format (PDF), WordPerfect, or any other Windows-based word processing format

and so as to be actually received no later than August 16, 2021 at 4:00 p.m. (ET) upon: (i)

Special Counsel to the Trustee, Olshan Frome Wolosky LLP, 1325 Avenue of Americas, New

York, New York 10019, Attn: Michael S. Fox, Esq. and (iii) the Office of the United States

Trustee for the Eastern District of New York, Alfonse D’Amato Federal Courthouse, 560 Federal

Plaza, Central Islip, NY 11722, Attn: Christine Black, Esq. A hard copy of the Objection, if any

shall be hand delivered directly to Chambers of the Honorable Grossman on or before August 16,

2021

Dated: July 29, 2021
       New York, New York
                                                   OLSHAN FROME WOLOSKY LLP


                                                   By: /s/ Jonathan T. Koevary
                                                       Michael S. Fox
                                                       Thomas J. Fleming, Esq.
                                                       Jonathan T. Koevary
                                                       1325 Avenue of the Americas
                                                       New York, New York 10019
                                                       (212) 451-2300

                                                        Special Counsel to the Chapter 7
                                                        Trustee




                                               2
5917530-1
         Case 8-20-71877-reg      Doc 208    Filed 07/29/21     Entered 07/29/21 16:25:57




OLSHAN FROME WOLOSKY LLP                                    Hearing Date: August 23, 2021 at 9:30 a.m.
1325 Avenue of the Americas                             Objection Deadline: August 16, 2021 at 4:00p.m.
New York, New York 10019
(212) 451-2200
Michael S. Fox, Esq.
Thomas J. Fleming, Esq.
Jonathan T. Koevary, Esq.


Special Counsel to the Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                           Chapter 7

DIAMOND FINANCE CO., INC.,                       Case No. 20-71877 (REG)

                                Debtor.




CHAPTER 7 TRUSTEE’S MOTION PURSUANT TO BANKRUPTCY CODE SECTION
                     105 AND RULE 9019 OF THE
    FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR ENTRY OF AN
                       ORDER AUTHORIZING
       AND APPROVING STIPULATION WITH MARCOS BENZAQUEN

          Marc Pergament, (the “Trustee”) chapter 7 trustee for the above captioned debtor

Diamond Finance Co., Inc. (“DFC” or the “Debtor”) by and through his undersigned counsel,

hereby submits this Motion (the “Motion”) for entry of an order, pursuant to section 105(a) of

title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) authorizing and approving the stipulation

(the “Stipulation”) between and among the Trustee and Marcos Benzaquen (“Benzaquen”),




5914540-2
      Case 8-20-71877-reg             Doc 208       Filed 07/29/21        Entered 07/29/21 16:25:57




individually attached as Schedule 1 to the proposed order (the “Order”) that is attached as

Exhibit A hereto.1 In support of this Motion, the Trustee respectfully states as follows:

                                            General Background

        1.       Through this Motion, the Trustee seeks entry of the Order approving the

Stipulation that would resolve claims for reimbursement of legal fees and expenses against

Benzaquen in connection with acts that lead to this Court’s entry of multiple contempt orders

against Benzaquen. The Stipulation does not resolve the pending adversary proceeding against

Benzaquen or any other claims the estate may have against him.



                                                  Jurisdiction

        2.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.       The statutory predicate for the relief requested herein is Bankruptcy Code section

105(a) and Bankruptcy Rule 9019.

                    Fees and Expenses in Connection with the Contempt Order

        4.       As set forth in the Motion of the Chapter 7 Trustee Seeking an Order of Contempt

and Sanctions Against Marcos Benzaquen, dated October 20, 2020 [Dkt. No. 127] (the

“Contempt Motion”), which is fully incorporated herein, for several months in 2020, Benzaquen

engaged in a pattern of evasive conduct to avoid service of multiple Rule 2004 subpoenas

executed on behalf of the Trustee pursuant to orders of this Court.




1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
Agreement.
                                                         2

5914540-2
      Case 8-20-71877-reg            Doc 208       Filed 07/29/21        Entered 07/29/21 16:25:57




        5.       These evasions led to this Court’s entry of an Order granting the Contempt

Motion dated November 10, 2020 [Dkt. No. 132] (the “Contempt Order”). Among other things,

the Contempt Order sanctioned Benzaquen $500 per day from the date of the Contempt Order

until he fully complied with the subpoena.

        6.       It is the Trustee’s position that it took 10 days for Benzaquen to comply with the

underlying subpoena, leading to a sanction of $5,000. That sanction has not been paid.

        7.       The Contempt Order also reserved the Trustee’s right to seek reimbursement of

fees. Olshan Frome Wolosky LLP as special counsel to the Trustee, incurred fees in excess of

$27,000 and incurred expenses in excess of $3,500 in seeking enforcement of the subpoenas

against Benzaquen directly arising from Benzaquen’s evasion. These are fees that would not

have been incurred but for the acts giving rise to Benzaquen’s contempt. For example, they do

not cover the initial Rule 2004 motion and they do not cover expenses incurred in conducting the

Rule 2004 investigation once Benzaquen was in compliance.

        8.       Thus the Trustee’s position is that in connection with the Contempt Order,

Benzaquen should be liable for at least $35,500.

        9.        Benzaquen disputes the reasonableness of having to pay $35,500. In addition,

the Trustee has concerns over Benzaquen’s ability to pay. Therefore, the Trustee and Benzaquen

entered into the Stipulation.

                                               The Stipulation

        10.      The Stipulation provides in pertinent part 2 that Benzaquen shall pay up to a total

of $17,500 (the “Settlement Sum”) to resolve the Contempt Order, as follows:




2
  The description is a summary only. In case of any discrepancy between the summary and the Stipulation, the
Stipulation shall control.
                                                        3

5914540-2
      Case 8-20-71877-reg            Doc 208        Filed 07/29/21        Entered 07/29/21 16:25:57




                         $5,000 within seven (7) days of the Execution Date (the “First

                          Installment”);

                         $12,500 by January 26, 2022 (the “Second Installment”), provided

                          however that the Second Installment shall be reduced to $5,000 if such

                          amount is paid in full prior to January 26, 2022 and the Settlement Sum

                          shall be deemed fully satisfied.

                         The Settlement Sum shall be payable to “Marc A. Pergament as Trustee.”3

                         The Stipulation will become effective on the date the Court enters an order

                          approving the Stipulation (the “Effective Date”), provided however the

                          First Installment $5,000 (the “First Installment”) to be wired to "Marc A.

                          Pergament as Trustee" to be held pending the occurrence of the Effective

                          Date and after such time shall be released and paid in accordance with

                          Paragraph 5 thereto.

                         If the Effective Date does not occur within ninety days following the

                          Execution Date, the Trustee shall return the First Installment to Benzaquen

                          and the Parties' rights shall be fully reserved in connection with the

                          Contempt Motion.

                                               Relief Requested

        11.      By this Motion, the Trustee seeks entry of an Order approving the Stipulation.

        12.      The Trustee submits that the Stipulation is more than reasonable and provides a

clear benefit to the Debtor’s estate.




3
 The Stipulation does not contemplate payment directly to Olshan – a request that Olshan had put on the record at a
previous hearing announcing the settlement in principle and no longer seeks.
                                                         4

5914540-2
     Case 8-20-71877-reg         Doc 208     Filed 07/29/21     Entered 07/29/21 16:25:57




                                   Basis for Relief Requested

        13.    Compromises and settlements are a normal part of the bankruptcy process.

Protective Committee for Independent Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390

U.S. 414, 424 (1968), cert. denied, 391 U.S. 909 (1968), citing Case v. Los Angeles Lumber

Products Co., 308 U.S. 106, 130 (1939). The structure and provisions of the Bankruptcy

Code promote negotiation and settlement for the benefit of creditors in accordance with “the

policy of the law generally [which is] to encourage settlements.” In re Jackson Brewing Co.,

624 F.2d 599 (5th Cir. 1980). Resolution of claims through settlement furthers the goal of

bankruptcy administration to liquidate estate assets as rapidly as possible “consistent with

obtaining the best possible realization upon the available assets and without undue waste by

needless or fruitless litigation.” In re Carla Leather, Inc., 44 B.R. 457, 471 (Bankr. S.D.N.Y.

1984), affd. 50 B.R. 764 (S.D.N.Y. 1985). While debtors are free to pursue litigation on behalf

of the estate, it “is to exercise prudence and at the same time be in a position so as to act on a

settlement opportunity when that opportunity arises.” Carla Leather, 44 B.R. at 472.

        14.    Bankruptcy Rule 9019(a) permits the Court to approve a compromise or

settlement. The Rule provides:

                (a)     Compromise. On motion by the trustee and after notice and a
                        hearing the court may approve a compromise or settlement.
                        Notice shall be given to creditors, the United States T rustee,
                        the debtor, and indenture trustees as provided in Rule 2002 and
                        to any other entity as the court may direct.

Fed. R. Bankr. Pro. 9019(a). Neither Bankruptcy Rule 9019 nor any section of the Bankruptcy

Code explicitly sets forth the standards by which a court is to evaluate a proposed settlement for

approval.




                                                 5

5914540-2
     Case 8-20-71877-reg        Doc 208     Filed 07/29/21     Entered 07/29/21 16:25:57




        15.    However, the standards for approval of settlements in bankruptcy are well

established in precedent, focusing on the proposed settlement’s reasonableness and its fairness

to creditors. In TMT Trailer, 390 U.S. 414, the seminal case on approval of settlements in

bankruptcy cases, the Supreme Court concluded that the trial court must make an informed,

independent judgment as to whether a settlement is fair and equitable, stating:


                There can be no informed and independent judgment as to whether a
                proposed compromise is fair and equitable until the bankruptcy judge
                has apprised himself of all facts necessary for an intelligent and
                objective opinion of the probabilities of ultimate success should the
                claim be litigated. Further, the judge should form an educated
                estimate of the complexity, expense, and likely duration of such
                litigation, the possible difficulties of collecting on any judgment which
                might be obtained, and all other factors relevant to a full and fair
                assessment of the wisdom of the proposed compromise. Basic to this
                process in every instance, of course, is the need to compare the terms
                of the compromise with the likely rewards of litigation.

TMT Trailer, 309 U.S. at 424 (citations omitted).

        16.    The United States Court of Appeals for the Second Circuit has stated that the

responsibility of the judge “is not to decide the numerous questions of law and fact raised by

appellants, but rather to canvass the issues and see whether the settlement ‘fall[s] below the

lowest point in the range of reasonableness.’ ” In re W.T. Grant Co., 699 F.2d 599, 608 (2d

Cir. 1983), In re Purofied Down Products Corp., 150 B.R. 519, 522-23 (S.D.N.Y. 1993); In re

Crowthers McCall Pattern, Inc., 120 B.R. 279, 287 (Bankr. S.D.N.Y. 1990); In re Carla

Leather, Inc., 44 B.R. 457, 470 (Bankr. S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1984).

The assessment of a settlement only requires identification of the issues in controversy “so

that the bounds of reasonableness can be seen with some clarity.” Carla Leather, 44 BR. at 470.

        17.    In considering a proposed settlement, the court is guided by a lenient standard

consistent with the theory that “little would be saved by the settlement process if [in order to
                                                6

5914540-2
     Case 8-20-71877-reg         Doc 208      Filed 07/29/21     Entered 07/29/21 16:25:57




approve a settlement] bankruptcy courts [were required to conduct] an exhaustive investigation

and determination of the underlying claims” in order to approve a settlement. Purofied

Down Products, 150 B.R. at 522-23. In Carla Leather, the Court explained the policy

underlying the abridged review of settlements in bankruptcy as follows:

        The very uncertainties of outcome in litigation, as well as the avoidance of
        wasteful litigation and expense, lay behind the Congressional infusion of a power
        to compromise. This could hardly be achieved if the test on hearing for
        approval meant establishing success or failure to a certainty.

Carla Leather, 44 B.R. at 470; see also Purofied Down Products, 150 B.R. at 522-23.

        18.    In evaluating the propriety of a settlement in concert with the foregoing factors,

the court need not conduct a trial on the merits (nor a “mini-trial,” nor “a rehearsal of the trial”)

to actually resolve the extant factual and legal issues. The court must simply determine whether,

considering all of the relevant issues, the settlement is reasonable. Newman v. Stein, 464 F.2d

689, 692 (2d Cir. 1972); s e e also In re International Distribution Centers, Inc., 103 B.R.

420, 423 (S.D.N.Y. 1989); In re Drexel Burnham Lambert Group, Inc., 134 B.R. 493, 496

(Bankr. S.D.N.Y. 1991) (“Drexel I”). These issues may include the court’s familiarity with the

history of the case, the complexity of the claims alleged, the status of the parties, and the

context in which the claims arose. TMT Trailer, 390 U.S. at 444; Purofied Down Products, 150

B.R. at 519, 524; International Distribution Centers, 103 B.R. at 423.

        19.    The settlement evaluation process is not designed to substitute the court’s

judgment for that of a debtor or a trustee. See in re: Carla Leather, 44 B.R. at 465. While a

court is not expected to “rubber stamp” the debtor’s proposed settlement, In re Ionosphere

Clubs, Inc., 156 B.R. 414, 426 (S.D.N.Y. 1 9 9 3 ), the court should give considerable weight to

a debtor’s, or in this case, the Trustee’s, informed judgment that a compromise is fair and



                                                  7

5914540-2
     Case 8-20-71877-reg         Doc 208      Filed 07/29/21      Entered 07/29/21 16:25:57




equitable. Anderson, 390 U.S. at 444; International D i s t r i b u t i o n Centers, 103 B.R. at

423; Drexel I , 134 B.R. at 496; Carla Leather, 44 B.R. at 472.

        20.    As articulated by the District Court in International Distribution Centers, when

determining the wisdom of a compromise, the court should give weight to not only the debtor’s

opinion, but to those of other counsel to a settlement as well. International Distribution Centers,

103 B.R. at 423. Ultimately, a court should consider both the proponents’ opinions as well as its

own independent evaluation of the arguments for and against the settlement in order to determine

whether a settlement should be approved. Purofied Down Products, 150 B.R. at 523.

        21.    The court, appraised of the facts of the controversy and the risks and costs of the

litigation, is bestowed with broad discretion to approve settlements that fall within the range of

reasonableness. Purofied Down Products, 150 B.R. at 523-24; In re Texaco, Inc., 84 B.R. 893,

901 (Bankr. S.D.N.Y.), appeal dismissed, 92 B.R. 38 (S.D.N.Y. 1988). The proposed settlement

need not be ideal, but merely above the lowest point in the range of reasonableness under the

circumstances. See W.T. Grant, 699 F.2d at 6 13-14; Newman v. Stein, 464 F.2d at 693; Purofied

Down Products, 150 B.R. at 523-24. The concept of a “range of reasonableness” recognizes “the

uncertainties of law and fact in any particular case and the concomitant risks and costs

necessarily inherent to taking any litigation to completion.” Newman v. Stein, 464 F.2d at 693.

Thus, a court need not insist upon the best possible settlement, but may approve a settlement that

is within the range of reasonableness under the circumstances.

        22.    In deciding whether a proposed compromise is fair and equitable, reasonable and

in the best interests of creditors, courts in the Second Circuit follow the analysis first articulated

by the Supreme Court in TMT Trailer, as developed and applied by the case law. In so




                                                   8

5914540-2
     Case 8-20-71877-reg           Doc 208     Filed 07/29/21     Entered 07/29/21 16:25:57




following, courts judge a proposed settlement based on a consideration of some or all of the

following factors:

         (i)      the relative benefits to be received by creditors under the proposed settlement;

         (ii)     the likelihood of success in the litigation compared to the present and future
                  benefits offered by the proposed settlement;

         (iii)    the prospect of complex and protracted litigation if settlement is not approved;

         (iv)     the attendant expense, inconvenience and delay of litigation;

         (v)      the probable difficulties of collecting on any judgment that might be obtained;

         (vi)     the competency and experience of counsel who support the proposed settlement;

         (vii)    the extent to which the settlement is the product of arm’s-length bargaining, and
                  not the product of fraud or collusion;

         (viii)   the nature and breadth of any releases to be issued as a result of the proposed
                  settlement; and

         (ix)     the paramount interest of the creditors and proper deference to their reasonable
                  views.

See City of Detroit v. Grinnell Corp., 495 F.2d 448, 463 (2d Cir. 1974); In re Ionosphere Clubs

Inc., 156 B.R. 414, 427 (S.D.N.Y. 1993); Purofied Down Products, 150 B.R. at 522;

International Distribution Centers, 103 B.R. at 422; In re Fugazy, 150 B.R. 103, 106 (Bankr.

S.D.N.Y. 1993); Drexel I, 134 B.R. at 497; In re Drexel Bumham Lambert Group, Inc., 134 B.R.

499, 506 (Bankr. S.D.N.Y. 1991) (“Drexel II”); Crowthers McCall, 120 B.R. at 287; Texaco, 84

B.R. at 901; Lion Capital Group Inc., 49 B.R. 163, 175 (Bankr. S.D.N.Y. 1985); Carla Leather,

44 B.R. at 466; In re W.T. Grant Co., 699 F.2d 599 (2d Cir. 1983); see also In re Jackson

Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980); Drexel v. Loomis, 35 F.2d 800, 808 (8th Cir.

1929).


                         The Proposed Settlement is Fair and Equitable,
                         Reasonable and in the Best Interests of Creditors

                                                    9

5914540-2
     Case 8-20-71877-reg         Doc 208     Filed 07/29/21      Entered 07/29/21 16:25:57




        23.    The paramount interest of creditors in any bankruptcy case is to recover the

greatest amount for creditors. Here the Stipulation provides for an opportunity for the estate to

recover some of the funds expended in connection with pursuit of its remedies against

Benzaquen. Seeking reimbursement of the entire sum of $35,500 would have likely required

significant litigation which would carry partial risk and certain expense in addition to credit risks

in connection with repayment.

        24.    In contrast, the Stipulation: (a) provides an immediate $5,000 payment plus a

future payment ranging from $5,000 to $12,500; (b) provides certainty with respect to the

immediate payment, while avoiding the costs and risks inherent in the litigation that would

otherwise ensure. The Trustee submits that the Stipulation furthers the paramount interests of the

Debtor’s creditors and its estate.



                                Supported by Business Judgment

        25.    Alternatively, this Court should approve the relief requested in the Motion with

respect to settlement of the Alleged Claims where the Trustee demonstrates a sound business

justification therefor. See In re Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983) (“The rule we

adopt requires that a judge determining a § 363(b) application expressly find from the evidence

presented before him a good business reason to grant the application”); see also In re Ionosphere

Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989).

        26.    Once a debtor (or trustee) articulates a valid business justification, “[t]he business

judgment rule is a presumption that in making a business decision the directors of a corporation

acted on an informed basis, in good faith and in the honest belief that the action taken was in the

best interests of the company.” Official Comm. of Subordinated Bondholders v. Integrated Res.,


                                                 10

5914540-2
     Case 8-20-71877-reg          Doc 208    Filed 07/29/21      Entered 07/29/21 16:25:57




Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1990). Courts are loath to

interfere with corporate decisions absent a showing of bad faith, self-interest, or gross

negligence. Id. Here, more than ample business justification exists.

        27.     Additionally, Bankruptcy Code section 105(a) empowers a court to issue “any

order, process, or judgment that is necessary or appropriate to carry out the provisions of [the

Bankruptcy Code]. The purpose of section 105(a) is to ensure a bankruptcy court’s power to

take whatever action “is appropriate or necessary in aid of the exercise of [its] jurisdiction.” In

re Casse, 198 F.3d 327, 336 (2d Cir. 1999); In re The 1031 Tax Group, LLC, 397 B.R. 670, 684

(Bankr. S.D.N.Y. 2008).

        28.     As discussed above, the Stipulation represents the Trustee’s sound business

judgment. The estate will receive $5,000 without concern of continued litigation that would

have its respective costs and risks, plus a payment of $5,000 to $12,500 in the future.

        29.     Accordingly, the Trustee submits that entry into the Agreement is supported by

the exercise of his sound business judgment.

                                       Reservation of Rights

        30.     Nothing herein shall be construed as an admission of any liability or waiver of

any rights of the Trustee or this estate.

                                               Notice

        31.     Notice of this Motion has been provided to: (i) the Office of the United States

Trustee for the Eastern District of New York; (ii) all parties required to receive notice under

Bankruptcy Rule 2002; (iii) Counsel for the Debtor; and (iv) the parties on the master service list

established by the Court on June 30, 2020. The Trustee submits that such notice is sufficient

under the circumstances.


                                                 11

5914540-2
     Case 8-20-71877-reg        Doc 208      Filed 07/29/21     Entered 07/29/21 16:25:57




                                      No Previous Request



         32.   No previous request for the relief sought herein has been made to this or any other

Court.

         WHEREFORE the Trustee respectfully requests entry of the proposed Order, annexed

hereto as Exhibit A, granting the relief requested herein and such other and further relief as the

Court may deem just and appropriate.


Dated: July 29, 2021
       New York, New York
                                                   OLSHAN FROME WOLOSKY LLP


                                                   By: /s/ Jonathan T. Koevary
                                                       Michael S. Fox
                                                       Thomas J. Fleming
                                                       Jonathan T. Koevary
                                                       1325 Avenue of the Americas
                                                       New York, New York 10019
                                                       (212) 451-2300

                                                          Special Counsel to the Chapter 7
                                                          Trustee




                                                 12

5914540-2
     Case 8-20-71877-reg   Doc 208    Filed 07/29/21   Entered 07/29/21 16:25:57




                                     EXHIBIT A

                                 Proposed Order




5914540-2
         Case 8-20-71877-reg            Doc 208       Filed 07/29/21        Entered 07/29/21 16:25:57




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


In re:                                                     Chapter 7

DIAMOND FINANCE CO., INC.,                                 Case No. 20-71877 (REG)

                                      Debtor.




    ORDER GRANTING MOTION PURSUANT TO BANKRUPTCY CODE SECTION 105
                         AND RULE 9019 OF THE
       FEDERAL RULES OF BANKRUPTCY PROCEDURE FOR ENTRY OF AN
                         ORDER AUTHORIZING
          AND APPROVING STIPULATION WITH MARCOS BENZAQUEN


                    Upon consideration of the motion (the “Motion”)1 of Marc Pergament as Trustee

for the Diamond Finance Co., Inc. estate for an order, pursuant to section 105(a) of title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) authorizing and approving the Settlement Agreement (the

“Agreement”) attached as Schedule 1 hereto; and due and sufficient notice of the Motion having

been given under the particular circumstances; and this Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration

of the Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C.

§ 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

it appearing that the relief requested by the Motion is in the best interests of the Debtor, its estate,

its creditors, its stakeholders, and other parties in interest; and after due deliberation thereon, and

sufficient cause appearing therefor, it is hereby

                    ORDERED, ADJUDGED AND DECREED that:

1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                                                           2

5914540-2
     Case 8-20-71877-reg   Doc 208      Filed 07/29/21     Entered 07/29/21 16:25:57




            1.    The Motion is GRANTED as set forth herein.

            2.    The Stipulation attached as Schedule 1 hereto is hereby approved.

            3.    This Court shall retain jurisdiction with respect to all matters arising from

                  or related to the implementation or interpretation of this Order.




                                                Hon. Robert E. Grossman
                                                United States Bankruptcy Judge




                                            3

5914540-2
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57




                        SCHEDULE 1:
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57
Case 8-20-71877-reg   Doc 208   Filed 07/29/21   Entered 07/29/21 16:25:57
